Title: To James Madison from Thomas Jefferson, 13 August 1820
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Aug. 13. 20.
                
                I recieved yesterday the inclosed Letter proposing to me an interposition which my situation renders impracticable. The gentlemen of my family have manifested at times some opposition to mr. Nelson’s elections: which has produced an intermission of intercourse between the families: and altho’ I never took the smallest part in it, and nothing but what is respectful has ever passed between mr. Nelson and myself, yet I cannot but feel the ground too suspicious to venture on the experiment proposed. And indeed the thing is so delicate that I know not whether any ground, however cordial, could render it safe, but of this you will be the best judge as to yourself, for which purpose I inclose you the letter. I suppose myself it is impossible that a Virginian can be elected and that mr. N’s competition would only defeat Genl. Smith’s election and ensure a Northern and unfriendly choice.
                Our buildings at the University go on so rapidly, and will exhibit such a state and prospect by the meeting of the legislature that no one seems to think it possible they should fail to enable us to open the institution the

ensuing year. I salute mrs. Madison & yourself with constant affection & respect.
                
                    Th: Jefferson
                
            